 

Exhibit 10.1

 

[Protective Letterhead]

 

May 1, 2020

 

Mr. Carl S. Thigpen

Executive Vice President and Chief Investment Officer
Protective Life Corporation
2801 Highway 280 South
Birmingham, AL 35223

 

Re:       Consulting Agreement

 

Dear Carl:

 

In anticipation of your ceasing to serve as Executive Vice President and Chief
Investment Officer of Protective Life Corporation (“Protective”), the purpose of
this Consulting Agreement (this “Letter”) is to set forth our mutual
understanding regarding your provision of certain consulting services to
Protective beginning June 13, 2020, following your retirement on June 12, 2020
(your “Separation from Service”). Given your long tenure and service as a senior
officer of Protective, Protective seeks to engage you as an independent
contractor to be called upon, as needed, to provide the consulting and business
transition services described below.

 

1.          Consulting Services. You will perform “Consulting Services” for
Protective from June 13, 2020 through December 31, 2020 (the “Consulting
Period”). Consulting Services means such services as may be requested from time
to time by Protective’s management, which may include, but not be limited to:
providing consulting support for Phil Passafiume and Laura McDonald, as they
assume new responsibilities; providing support in transitioning business
relationships to Mr. Passafiume and Ms. McDonald; and providing consulting
services to Rich Bielen, as needed. It is reasonably anticipated that the during
your service as an independent contractor, the level of services you perform for
Protective will permanently decrease, such that on the whole for the Consulting
Period, you will perform no more than 20% of the average level of bona fide
services you performed over the 36-month period immediately preceding your
Separation from Service. Accordingly, your Separation from Service for purposes
of Section 409A will occur when your employment with Protective ends on June 12,
2020.

 

2.          Status as Independent Contractor. Protective is interested only in
the results obtained in the performance of the Consulting Services, and not in
the manner by which such results are achieved. For ease of communication, you
may retain access to your Protective email address while performing the
Consulting Services. You may perform Consulting Services in any location that is
appropriate for the performance of such services (unless Protective instructs
you otherwise to facilitate computer security or similar matters). During the
Consulting Period, you will not be an “employee” of Protective, and accordingly
will not be eligible for any Protective benefits, including but not limited to
any vacation, group medical or life insurance, disability, profit sharing or
retirement benefits, or any other fringe benefits or benefit plans offered by
Protective to its employees, except as otherwise may be required by law (e.g.,
COBRA) or as otherwise provided by applicable policies and procedures of
Protective.

 



   

 

 

Consulting Agreement   Mr. Carl S. Thigpen   May 1, 2020   Page 2 of 5        

 

3.          Payment, Fees, Taxes. In consideration for your agreement to perform
the Consulting Services and to comply with the other undertakings provided
herein, Protective will pay you $10,000 per month. You should submit invoices
for your services to Protective for approval, no less frequently than monthly,
with payment to be made by Protective within 30 days of its receipt of each such
monthly invoice. Because you are an independent contractor, no taxes shall be
withheld from any payments made under this Section 3. You are responsible for
paying, and agree to pay, any taxes that may be due with respect to any payments
made to you under this Letter. You agree to indemnify and hold Protective and
its affiliates, officers, employees and agents harmless from any claim, loss,
tax, penalty, fee, assessment or cost (including, without limitation, reasonable
attorney fees) related to or arising in any way out of your failure or alleged
failure to comply with your obligations under this Section 3. Protective will
reimburse you for any travel or other expenses incurred in the performance of
the Consulting Services in accordance with Protective’s standard policies and
procedures.

 

4.          Termination. This Letter will terminate on December 31, 2020.
Notwithstanding the termination of this Letter, (a) the provisions of Section 3
will remain applicable for any Consulting Services performed before termination
of this Letter, and (b) the provisions of Sections 5, 6, and 7 will survive the
termination of this Letter.

 

5.          Confidential Information. All Confidential Information concerning
Protective or acquired by you in the performance of Consulting Services
hereunder, and tangible forms of such information, shall not, either during or
after the term hereof, be disclosed to any other person without prior written
approval of Protective. Confidential Information means: (a) any personally
identifiable information which means any information related to, can, or does
identify a specific individual or by or from which a specific individual may be
identified, contacted, or located; (b) any Protected Health Information and
Electronic Protected Health Information, respectively, as defined in 45 C.F.R.
§160.103; and (c) any non-public information relating to the business, business
plans, systems, finances, compensation arrangements, employees, customers,
suppliers, or business or marketing strategies of Protective, financial
arrangements and plans for the acquisition or disposition by Protective of
businesses or assets, or contracts or arrangements to which Protective is a
party. You will maintain the confidentiality of any Confidential Information
received in the course of carrying out the obligations of this Letter in
perpetuity, regardless of whether such Confidential Information may be publicly
available, received by a third-party, or independently discovered. If any
Confidential Information is required to be disclosed because it is required by
law, you must notify Protective prior to such disclosure and must not disclose
any Confidential Information as Protective may contest the disclosure or seek a
protective order.

 



   

 

 

Consulting Agreement   Mr. Carl S. Thigpen   May 1, 2020   Page 3 of 5        

 

6.          Compliance with Applicable Laws. You agree and understand that,
while performing Consulting Services for Protective, you will comply at all
times with all applicable federal, state, county, and municipal laws,
regulations, rules, codes, ordinances, policies, guidance, directives, orders
and decrees which in any manner affect this Letter or your performance.

 

7.          Compliance with Privacy Laws. You agree and understand that, while
performing Consulting Services for Protective, you may have access to personal,
health and financial information about Protective’s customers, prospective
customers, and consumers. You agree to comply with applicable provisions of the
Privacy Laws (defined below). You agree that this Letter shall be treated as a
service agreement under which you provide services to or for Protective under
Title V of the Gramm-Leach-Bliley Act, any other applicable law regarding
privacy of customer and consumer information, and the applicable regulations
promulgated pursuant thereto (collectively, the “Privacy Laws”). You will not
disclose or use nonpublic personal information about consumers or customers that
you receive from Protective except (i) to carry out the purposes for which
Protective disclosed such information; or (ii) as otherwise permitted by law as
an exception to the notice and opt-out requirements established under the
Privacy Laws. You will implement appropriate measures to ensure the security and
confidentiality of customer and consumer information; protect against any
anticipated threats or hazards to the security of the information; protect
against unauthorized access to or use of the information that could result in
substantial harm or inconvenience to any customer or consumer; and, to the
extent permitted by applicable law, during the term of this Letter you shall
grant Protective reasonable access to audits, test results, or other equivalent
evaluations of such measures as may be reasonably necessary for Protective to
evaluate the adequacy of the program.

 

8.          Entire Agreement. This Letter constitutes the full and complete
understanding and agreement of the parties with respect to the subject matter
hereof. This Letter may not be amended or modified orally, but only by a written
instrument duly executed by each party.

 

9.          Severability. If any court of competent jurisdiction determines that
any provision contained in this Letter, or any part thereof, is unenforceable
for any reason, such court shall have the power to modify the duration or scope
of such provision, or otherwise modify such provision, as the case may be, and
in its reduced form such provision shall then be enforceable. If,
notwithstanding the preceding sentence, any court of competent jurisdiction
determines that any provision contained in this Letter, or any part thereof, is
unenforceable and cannot, for any reason, be modified and enforced as described
in the preceding sentence, such determination shall not affect, impair or
invalidate the remainder of this Letter.

 



   

 

 

Consulting Agreement   Mr. Carl S. Thigpen   May 1, 2020   Page 4 of 5        

 

10.        Governing Law; Venue. The validity of this Letter and the rights,
obligations and relations of the parties hereunder shall be construed and
determined under and in accordance with the laws of the State of Alabama;
provided, however, that if any provision of this Letter is determined by a court
of competent jurisdiction to be in violation of any applicable law or otherwise
invalid or unenforceable, such provision shall to such extent as it shall be
determined to be illegal, invalid or unenforceable under such law be deemed null
and void, but this Letter shall otherwise remain in full force. Suit to enforce
any provision of this Letter, or any right, remedy or other matter arising there
from, will be brought exclusively in the state or federal courts located in
Jefferson County, Alabama. The parties, therefore, consent to venue in Jefferson
County, Alabama and to the in personam jurisdiction of the aforementioned
courts.

 

(signature page follows)


 



   

 

 

Consulting Agreement   Mr. Carl S. Thigpen   May 1, 2020   Page 5 of 5        

 

If you agree that this letter properly reflects our understanding regarding the
above- described matters, please sign both copies of this Letter where indicated
below, returning one copy and keeping the other for your records.

 

 

  PROTECTIVE LIFE CORPORATION           /s/ Richard J. Bielen   By: Richard J.
Bielen   Its: President and Chief Executive Officer

 

 

Agreed and Accepted:           /s/ Carl S. Thigpen     Carl S. Thigpen     Date:
May 1, 2020    

 



   

 